DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 Response to Amendment
The Amendment filed on 5/24/2022 has been entered. Claims 1, and 3-20 remain pending in the application. Claims 5-6 and 12-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 8/12/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 2/24/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 2/24/2022. 
Claim Objections
Claim 1 is objected to because of the following informalities:   
Claim 1 is objected to as it appears two periods are present at the end of the claim. Appropriate correction is required. Examiner suggests removing one of the periods. 
Claim 9 is objected to because of the following informalities:   
Line 3 recites “a user”. As antecedent basis is already provided for “a user” in claim 1, Examiner suggests replacing “a user” in claim 9 with “the user”.  
Claim 10 is objected to because of the following informalities:   
Line 1-2 recites “the flow resistance”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the flow resistance” with “a flow resistance”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
In regard to claim 1,
Line 14 recites “a user”. It is improper to claim a user/human organism and therefore this subject matter should be canceled from the claims.
Examiner notes claims 2, 3-4 and 7-11 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 25-28 recites “when the device is removed from the user the door opens such that a portion of the door extends further than the second end thereby preventing exposure of the second end”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “when the device is removed from the user the door opens such that a portion of the door extends further than the second end thereby preventing exposure of the second end” with “when the device is removed from the user the door is configured to open such that a portion of the door extends further than the second end thereby preventing exposure of the second end”.
Examiner notes claims 2, 3-4 and 7-11 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 3,
Line 2-3 recites “wherein the release mechanism is activated when the start button is activated”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the release mechanism is activated when the start button is activated” with “wherein the release mechanism is configured to be activated when the start button is activated” or specifying that the release mechanism is configured to be activated by the start button if support is present within the disclosure. For examination purposes Examiner construes “wherein the release mechanism is activated when the start button is activated” to be “wherein the release mechanism is configured to be activated when the start button is activated”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites that the first direction is perpendicular to the second direction. Claim 4 depends on claim 1. Claim 1 recites that the first direction is perpendicular to the second direction. Therefore claim 4 fails to further limit claim 1. Appropriate correction is required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. PG publication 20160082182), and further in view of Friedrich (U.S. PG publication 20170224917).
In regard to claim 1,
[AltContent: textbox (Bottom surface of housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second direction)][AltContent: textbox (Second end)][AltContent: connector][AltContent: rect][AltContent: arrow][AltContent: textbox (Membrane)][AltContent: textbox (Vertical Axis)][AltContent: connector][AltContent: connector][AltContent: textbox (First direction)][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: textbox (First end)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    268
    561
    media_image1.png
    Greyscale

Gregory disclose a device (see figure 26A-26D, item 2610) comprising: 
a start button (item 2632)
a fluid path structure (figure 26D, item 2630a and 2630b) comprising a first end (see portion of item 2630a labeled above) formed of a rigid needle (see figure 26A-26D wherein the first end is construed as rigid as it can penetrate the reservoir 2620 as shown in figure 26A-26D; Examiner notes paragraph [0026] of Applicants disclosure states “The first end 211 and second end 212 may comprise one or more rigid needles such that the rigid needles are configured to puncture one or more surfaces”. Since the first end is capable of puncturing a surface it is construed as rigid) disposed in the device (see figure 26A) to extend along a longitudinal axis of the device (see figure 26A); 
wherein the first end is movable in a first direction (see figure 26A above) along the longitudinal axis to puncture a membrane (see figure 26A above) of a fluid container (item 2620; see position of first end in figure 26C compared to 26A); and
a second end (see portion labeled above of item 2630b) formed of a rigid needle (see figure 26A-26D wherein the second end is construed as rigid as it can penetrate the body; Examiner notes paragraph [0026] of Applicants disclosure states “The first end 211 and second end 212 may comprise one or more rigid needles such that the rigid needles are configured to puncture one or more surfaces”. Since the second end is capable of puncturing a surface it is construed as rigid) disposed in the device (see position of second end shown in figure 26A) to extend along a vertical axis of the device (see position of second end in figure 26C compared to figure 26A); 
wherein the second end is movable in a second direction (see figure 26A above) along the vertical axis to puncture a tissue of a user (see position of second end in figure 26C compared to figure 26A); 
wherein the first direction is perpendicular to the second direction (see figure 26A above; paragraph [0252]); a user (paragraph [0003]; Examiner notes the device is coupled to a skin surface of a user); 
a housing (see figure 26A above wherein the bottom of the housing has been labeled and item 2632 is shown which is attached to part of the housing; see figure 25C which although drawn to a different embodiment is referenced for exemplary purposes which shows button 2532 attached to housing 2512). 
Gregory fails to disclose a housing comprising a door; the door comprising an opening configured to enable the second end to pass therethrough to penetrate the tissue of the user via the opening; wherein the door includes a release mechanism configured to prevent the door from opening before the release mechanism is activated, and further configured to allow the door to open without causing the door to open when the release mechanism is activated, such that the door remains in a closed position after activation of the release mechanism while the device is applied to a user; and when the device is removed from the user the door opens such that a portion of the open door extends further than the second end thereby preventing exposure of the second end.
Friedrich teaches a housing (item 1 and safety mechanism as shown in figure 6) comprising a door (safety mechanism as shown in figure 6 is a door); the door comprising an opening configured to enable the needle to pass therethrough to penetrate the tissue of the user via the opening (see figure 14 and figure 6 wherein an opening is present between legs 17 which allows the needle to pass therethrough to penetrate the tissue); wherein the door includes a release mechanism (item 9) configured to prevent the door from opening before the release mechanism is activated (see figure 11, and paragraph [0046]: The safety mechanism activation clip 9 maintains the safety mechanism in an unreleased position until removed; paragraph [0050]) and further configured to allow the door to open without causing the door to open when the release mechanism is activated (see position of door in figure 14 wherein the removal of item 9 i.e. activation allows the door to open but does not cause the door to open since the door is still against the user), such that the door remains in a closed position after activation of the release mechanism while the device is applied to a user (see position of door in figure 14); and when the device is removed from the user the door opens such that a portion of the open door extends further than the second end thereby preventing exposure of the second end (see position of the door in figure 17; paragraph [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Gregory to include the door of Friedrich, which would be sized appropriately to function with the housing/device of Gregory, as taught by Friedrich, therefore resulting in the door comprising an opening configured to enable the second end to pass therethrough to penetrate the tissue of the user via the opening; wherein the door includes a release mechanism configured to prevent the door from opening before the release mechanism is activated, and further configured to allow the door to open without causing the door to open when the release mechanism is activated, such that the door remains in a closed position after activation of the release mechanism while the device is applied to a user; and when the device is removed from the user the door opens such that a portion of the open door extends further than the second end thereby preventing exposure of the second end for the purpose of protecting the clinician from accidental exposure to the sharp (paragraph [0052] of Friedrich).
In regard to claim 3,
Gregory in view of Friedrich teaches the device of claim 1, wherein the release mechanism is activated when the start button is activated (see 112 rejection above for claim interpretation and analysis of claim 1; Examiner notes the release mechanism is fully capable of being activated when the start button is activated due to their structure).
In regard to claim 4,
Gregory in view of Friedrich teaches the device of claim 1, wherein the first direction is perpendicular to the second direction (see figure 26A above of Gregory).
In regard to claim 7,
Gregory in view of Friedrich teaches the device of claim 1, wherein the door is spring loaded (paragraph [0046] of Friedrich: wherein a spring can be used instead of the propulsion bar to provide a bias).
In regard to claim 8,
Gregory in view of Friedrich teaches the device of claim 1, wherein the door comprises a door stopper (item 13/14 of Friedrich) configured to prevent the door from opening past an extension point (paragraph [0047] of Friedrich).
In regard to claim 9,
[AltContent: textbox (Needle blocker)][AltContent: arrow]
    PNG
    media_image2.png
    350
    542
    media_image2.png
    Greyscale

Gregory in view of Friedrich teaches the device of claim 1, further comprising a needle blocker (see figure 8 of Friedrich) configured to prevent the second end of the fluid path structure from moving in the second direction to penetrate a user if the device is removed from the user (see figure 8 and figure 17 of Friedrich and paragraph [0052] of Friedrich wherein the needle is blocked/prevented from moving in the second direction to penetrate a user if the device is removed from the user since the needle is covered).
In regard to claim 10,
Gregory in view of Friedrich teaches the device of claim 1, wherein the flow resistance of the fluid path structure is maintained due to its structural shape (Examiner notes the flow resistance is maintained due to the shape being unchanged when in the positioned shown in figure 26D of Gregory; Examiner notes the duration that the structural shape is maintained is not specified in the claims). 
In regard to claim 11,
[AltContent: textbox (Needle rest)][AltContent: arrow]
    PNG
    media_image2.png
    350
    542
    media_image2.png
    Greyscale

Gregory in view of Friedrich teaches the device of claim 1, wherein the door comprises a needle rest (see figure 8 above of Friedrich).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783